UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2013 COMMISSION FILE NUMBER 0-13251 MEDICAL ACTION INDUSTRIES INC. (Exact name of registrant as specified in its charter) DELAWARE 11-2421849 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 500 Expressway Drive South, Brentwood, NY 11717 (Address of principal executive offices) Registrant's telephone number, including area code: (631) 231-4600 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes ü No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ü No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerAccelerated filerü Non-accelerated filerSmaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as described in Rule 12b-2 of the Exchange Act). Yes No ü 16,390,628 shares of common stock are issued and outstanding as of November 1, 2013. FORM 10-Q CONTENTS PART I. FINANCIAL INFORMATION Page No. Item 1. Condensed Consolidated Financial Statements 3 Condensed Consolidated Balance Sheets at September 30, 2013 (Unaudited) and March 31, 2013 3 Condensed Consolidated Statements of Operations for the Three and Six Months Ended September 30, 2013 and 2012 (Unaudited) 4 Condensed Consolidated Statements of Comprehensive Income (Loss) for the Six Months Ended September 30, 2013 and 2012 (Unaudited) 5 Condensed Consolidated Statement of Changes in Stockholders’ Equity for the Six Months Ended September 30, 2013 (Unaudited) 6 Condensed Consolidated Statements of Cash Flows for the Six Months Ended September 30, 2013 and 2012 (Unaudited) 7 Notes to Condensed Consolidated Financial Statements (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 31 PART II. OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. Mine Safety Disclosures 32 Item 5. Other Information 32 Item 6. Exhibits 32 Signatures 33 2 PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements MEDICAL ACTION INDUSTRIES INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except per share data) September 30, March 31, ASSETS (unaudited) Current Assets Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $793 at September 30, 2013 and March 31, 2013 Inventories, net Prepaid expenses Deferred income taxes Prepaid income taxes Other current assets Total current assets Property, plant and equipment, net of accumulated depreciation of $39,459 at September 30, 2013 and $38,069 at March 31, 2013 Goodwill Other intangible assets, net Other assets, net Total Assets $ $ LIABILITIES & STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ $ Accrued expenses Current portion of capital lease obligation Current portion of long-term debt Total current liabilities Other long-term liabilities Deferred income taxes Capital lease obligation, less current portion Long-term debt, less current portion Total Liabilities Stockholders’ Equity: Common stock 40,000 shares authorized, $.001 par value; issued andoutstanding 16,391 shares at September 30, 2013 and March 31, 2013 16 16 Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See accompanying notes to the condensed consolidated financial statements. 3 MEDICAL ACTION INDUSTRIES INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) Three Months Ended September 30, Six Months Ended September 30, (Unaudited) (Unaudited) Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Operating income - Interest expense, net Income (loss) before income taxes ) Income tax expense (benefit) 41 ) Net income (loss) $ $
